Citation Nr: 9902168	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.  

The present appeal has been taken from a December 1995 rating 
decision from the Fort Harrison, Montana, Department of 
Veterans' Affairs (VA) Medical and Regional Office Center 
(M&ROC).  The M&ROC granted an increased rating to 50 percent 
for the veterans service-connected depression, which 
resulted in a combined 80 percent disability rating, but 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran appealed the latter issue.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals (Board) or by the United 
States Court of Veterans Appeals (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the M&ROCs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In June 1994, the M&ROC granted service connection for 
recurrent major depression.  The service medical records show 
the veteran was treated for anxiety symptoms.  In March 1993, 
a VA physician noted the veterans prior history of treatment 
for anxiety and alcohol addiction.  The physician stated that 
the veterans prognosis was good and there was no social or 
industrial impairment at that time.  

An October 1993 service department record shows the veteran 
was diagnosed with and treated for recurrent major 
depression, which the examiners characterized as severe.  The 
veteran was then hospitalized for several days in November 
1993 for symptoms that included suicidal ideation.  The 
discharge diagnoses included major depression, which the 
physician characterized as mild and probably a single 
episode.  The physician also diagnosed rule out preexisting 
dysthymic disorder, adjustment disorder with some mixed 
disturbance of recent emotions and conduct, and marital 
problems.  A March 1994 service department record notes 
improvement in symptoms.  The service department examiners 
diagnosed recurrent major depression, in partial remission.  
The M&ROC assigned a 10 percent rating, effective December 1, 
1992.  

The M&ROC also granted service connection for numerous 
physical disabilities, including postoperative residuals of 
partial medial and lateral meniscectomies of the right knee.  
The M&ROC assigned a total combined service-connected rating 
of 60 percent, effective December 1, 1992, a 100 percent 
convalescence rating in accordance with 38 C.F.R. § 4.30, 
effective January 25, 1993, and continued the 60 percent 
disability rating, effective April 1, 1993.  

The veteran was hospitalized in September 1994 at a VA 
facility for severe depression and suicidal ideation.  The 
final diagnosis was chronic depressive disorder with a past 
history of suicidal ideation.  The physician rated the 
veterans level of functioning on a scale of 1-to-100 over 
the past year as 55 and described this as showing moderate 
symptoms.  The M&ROC assigned a temporary total rating of 100 
percent in accordance with 38 C.F.R. § 4.29, effective 
September 23, 1994.  

In March 1995, the veteran filed an application for increased 
compensation based on unemployability due to his service-
connected psychiatric disorder.  The veteran was transferred 
to a VA facility beginning in February 1995 because of 
continued feelings of depression.  The veteran remained 
hospitalized until June 1995 and the final discharge 
diagnoses included major depression and alcohol dependence.  
In May 1995, the M&ROC assigned a temporary total rating of 
100 percent in accordance with 38 C.F.R. § 4.29, effective 
February 24, 1995.  

In June 1995, the veteran filed an application for increased 
compensation based on unemployability due to his service-
connected psychiatric disorder and his bilateral knee 
disorders.  The veteran reported that he had been employed as 
a relief worker at a group home on a 20-to-30 hour per week 
basis by Quality Life Concepts.  He did not indicate dates of 
employment, but reported earning $350.00 per month and that 
he quit because of his knees.  He was later employed as a 
maintenance worker from May 1994 to February 1995 for 15-to-
20 hours per week at Elmers Pancake House.  He reported 
earning about $400.00 per month and that he lost three and 
one-half months time due to illness.  The veteran also 
reported that he remained hospitalized at that time.  

The veteran submitted a July 1995 employment information form 
completed by Quality Life Concepts.  His former employer 
verified that the veteran had been employed as a relief group 
home trainer for 4-to-10 hours daily from April 1993 to June 
1993.  The Human Resources Director certified that the 
veteran resigned because his residual knee injury prevented 
performance of his job functions notwithstanding reasonable 
accommodations.  The Director also certified that the veteran 
had not lost any time from work due to disability.  

The veteran submitted an October 1995 employment information 
form completed by Elmers Pancake House.  His employer 
verified that the veteran had been employed as a maintenance 
worker for 20-to-25 hours per week since March 1994.  The 
bookkeeper certified that the veteran earned $1,922.00 and 
had lost 8 months from work due to disability during the 
prior year.  

The veteran also submitted an October 1995 statement from his 
psychiatrist, who treated him at the service department, 
showing that he was receiving ongoing treatment for 
schizoaffective disorder, dysthymic disorder and a 
personality disorder.  

In December 1995, the M&ROC increased the veterans 
disability rating to 50 percent, effective December 1, 1992, 
January 1, 1995, and July 1, 1995.  


The veteran underwent a complete psychological evaluation in 
October 1995.  This included several psychological tests, 
clinical interview, history and a review of the veterans 
medical and psychiatric records.  The neuropsychologist 
diagnosed schizoaffective disorder superimposed on a 
dysthymic disorder, alcohol dependence and mixed personality 
features such as histrionic, antisocial and dependent.  The 
neuropsychologist summarized that the veteran appeared 
dysthymic, a condition which is maintained by characteristics 
of his personality functioning, and this may have been 
exacerbated at the time of separation from active service.  
He also summarized that the veterans bilateral knee problems 
reduce the veterans opportunities for self-motivation and 
stimulation through exercise.  He also indicated that the 
veteran may experience psychotic symptoms in the form of 
auditory hallucinations because his depression is severe and 
his internal resources are at a minimum.  

The veteran was hospitalized for several days in December 
1995 at a private facility for complaints of increased 
depression and suicidal ideation.  One physician diagnosed 
severe major recurrent depression with psychoses, rule out 
schizoaffective disorder and alcohol abuse, in remission.  
The physician rated the veterans current global assessment 
of functioning (GAF) as 50.  The discharge summary completed 
by his treating physician shows the veterans symptoms were 
improved and he was motivated to pursue outpatient treatment 
and follow-up care.  The final diagnoses were depressive type 
schizoaffective disorder, alcohol abuse versus alcohol 
dependence in resolution, personality disorder, not otherwise 
specified with dependent and schizotypal traits, and problems 
with primary support group and occupational problems.  The 
physician rated the veterans level of functioning at 
discharge as 60.  

An April 1996 letter from P.O., Ph.D., states the veteran 
made considerable progress in eliminating suicidal thoughts, 
but continued knee pain and bouts with depression and/or 
obsessive compulsive thoughts seriously impede the veterans 
ability to perform consistently and productively in a job.  

The evidence includes outpatient records from the veterans 
treating physician, which are dated from September 1995 to 
April 1996.  The only diagnosis shown since January 1996 is 
schizoaffective disorder in resolution with medications but 
with some increase in symptoms.  The physician recommended 
hospitalization in April 1996 due to an acute decompensation 
and increase in depressive and psychotic symptoms.  

The veteran was hospitalized at a VA facility in April 1996 
for approximately ten days after referral by his treating 
physician.  The final diagnoses were schizoaffective disorder 
with chronic dysthymia, history of alcohol abuse, in 
remission, and personality disorder with dependent antisocial 
traits.  The physician assessed the veterans GAF as 40 at 
the time of admission due to active suicidal ideation, and as 
70 over the past year.  The physician related that, based on 
the veterans presentation and the chronicity of his 
illnesses, the veteran is permanently disabled from all 
except minimal level functioning due to his mental illnesses.  
The veteran was then transferred to another VA facility.  The 
discharge summary shows the final diagnoses were recurrent 
major depression with psychotic features, dependent 
personality features and obesity.  The physician 
characterized the veterans stressors as moderate-to-severe, 
which included a marital separation.  The physician assessed 
the veterans GAF as 50 at the time of admission and a high 
of 70 over the past year.  

In August 1996, the M&ROC assigned a temporary total rating 
of 100 percent in accordance with 38 C.F.R. § 4.29, effective 
April 25, 1996 to June 30, 1996.  

The veteran was admitted to a VA facility beginning in 
January 1997 following transfer from another VA facility.  
The veteran complained of hearing voices and having suicidal 
thoughts.  The discharge summary shows the final diagnoses 
were major depression with psychotic features and a history 
of mixed substance abuse.  The physician characterized the 
veterans stressors as moderate, which included complaints of 
depression and thoughts of suicide prior to admission.  The 
summary shows the veterans symptoms had improved by the time 
of discharge.  

The physician assessed the veterans highest level of 
adaptive functioning in the past year as fair, and rated the 
veterans level of functioning on a scale of 1-to-100 
over the past year as 60.

The veteran underwent a VA compensation examination in March 
1997.  The diagnoses were major depressive disorder, in 
partial remission, a history of dysthymia by review of the 
veterans charts, and multiple medical concerns.  The 
physician characterized the veterans symptoms as moderate 
and assessed the veterans level of functioning in the 60 
range.  The physician stated the veteran is able to work on a 
part-time basis only, and is not able to accomplish much 
else.  The physician also listed the veterans problems as 
sleep problems, anhedonia, weight gain and symptoms of 
feeling depressed.  

In a March 1998 letter from the M&ROC to the veteran, the 
M&ROC notified the veteran that his appeal was being 
certified to the Board.  The M&ROC informed the veteran that 
he had a period of ninety days to submit additional evidence 
in support of his appeal.  38 C.F.R. § 20.1304 (1998).  

In October 1998, the veteran submitted directly to the Board 
additional medical evidence in support of his appeal.  This 
medical evidence shows the veteran was admitted beginning in 
August 1998 for auditory hallucinations and fear and 
paranoia.  The final diagnoses were rule out schizoaffective 
disorder, depressed, versus recurrent depression with 
psychotic features, and a history of severe alcohol 
dependence.  The physician characterized the veterans 
stressors as moderate, and assessed the veterans GAF as 40 
at admission and as 40 at transfer to another VA facility.  
The final diagnosis was schizoaffective disorder, depressed, 
and the physician characterized the veterans stressors as 
unspecified.  

The physician assessed the veterans functioning as 40 at 
admission and as 60 at the time of discharge.  The evidence 
shows the veteran was again hospitalized beginning in 
September 1998 because of increasing problems.  The report 
shows he was employed part-time as a maintenance worker at 
the Benefits East Hospital, and also at K-Mart where he 
greets customers and works in sales.  

The veteran found the maintenance job at the hospital too 
stressful, but he was able to continue performing his other 
job at K-Mart.  The veteran initially responded well to his 
usual medication regimen, but subsequently complained of 
renewed and frequent periods of depression accompanied by 
suicidal ruminations.  The final diagnoses were recurrent 
major depression with psychotic features, versus 
schizoaffective disorder, depressed.  The physician noted 
that the veterans marital and job situations were driving 
the depression at that point and that it was unlikely there 
would be significant improvement until these issues were 
addressed.  The physician also recommended transfer to 
another VA facility for extended hospitalization.  The 
physician assessed the veterans GAF as 30 at admission and 
as 40 at transfer to the Sheridan VA Medical Center.  

Although the additional medical evidence was received at the 
Board after ninety days following certification, this 
evidence indicates that there may be a change in the severity 
of the veterans service-connected psychiatric disorder.  
This evidence has not been considered by the M&ROC and it is 
not accompanied by a written waiver of M&ROC consideration.  
This evidence also indicates that there is additional 
relevant medical evidence that has not been obtained.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The veteran should identify and the 
M&ROC should obtain any VA and private 
medical records that have not been 
requested or obtained.  

2.  The veteran should clarify whether he 
is claiming that he is unemployable by 
reason solely of his service-connected 
psychiatric disorder, his bilateral knee 
disorders, or a combination of both, or 
whether there are other service-connected 
disorders that cause or contribute to his 
unemployability.  

The M&ROC should perform any development 
necessary to determine the current 
impairment caused by the veterans 
bilateral knee disabilities and other 
service-connected disorders, which the 
veteran claims causes or contributes to 
his unemployability, in accordance with 
the duty to assist the veteran under 
38 U.S.C.A. § 5107(b) (West 1991). 

3.  The M&ROC should arrange for a 
comprehensive mental health evaluation of 
the veteran by a VA psychiatrist to 
determine the nature and extent of 
severity of his service-related 
psychiatric disorder.  The claims file, a 
separate copy of this remand, and copies 
of the previous and amended criteria for 
rating mental disorders should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner is also requested to 
identify the frequency and severity of 
any symptoms set out in the following 
categories:

(1)  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication;

(2)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or, 
symptoms controlled by continuous 
medication;

(3)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss;

(4)  Occupational and social impairment 
with reduced reliability and productivity 
due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment or 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

(5)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
inability to establish and maintain 
effective relationships;

(6)  Total occupational and social 
impairment due to gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living; 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

If symptoms from more than one of the 
above categories are identified, the 
examiner is requested to identify those 
which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (1 through 6 above) that most 
reflects the veterans overall 
symptomatology and level of disability 
due solely to his service-connected major 
depression.  If there are found to be any 
psychiatric disorders (the veteran has 
been diagnosed with schizoaffective 
disorder, dysthymic disorder, personality 
disorder and alcohol and mixed substance 
abuse) other than major depression, the 
examiner should specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V GAF score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV) is to be included.  
The examiner should also provide an 
opinion as to whether the veterans 
service-connected major depression, 
alone, or in combination with his 
bilateral knee disorders, renders him 
unemployable.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should then 
readjudicate the issue of entitlement to 
a total disability rating for 
compensation purposes on the basis of 
individual unemployability.  If a total 
rating based on unemployability by reason 
of service-connected disabilities is 
granted, the M&ROC should request the 
veteran to specify whether he is 
satisfied with the outcome.  If so, the 
M&ROC should request him to withdraw his 
appeal on that issue or issues in 
accordance with 38 C.F.R. § 20.204 
(1998).  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
